Citation Nr: 1007649	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  06-33 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to March 
1970.

These matters come before the Board of Veterans' Appeals 
("Board") on appeal from a January 2005 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Columbia, South Carolina that denied the 
Veteran's claims of entitlement to service connection for 
hepatitis C and to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C.  The Board notes that jurisdiction in this case 
was subsequently transferred to the RO located in St. 
Petersburg, Florida.

In December 2008, a Travel Board hearing was held before the 
undersigned Veteran's Law Judge at the St. Petersburg, 
Florida RO.  A transcript of that proceeding has been 
associated with the claims folder.

In March 2009, the Board remanded the above issues for 
further development, which is complete and has been 
associated with the claims file.  In that remand, the Board 
observed that, although the claim for hepatitis C was 
identified on the title page of the January 2005 rating 
decision as being one for service connection, it was clear 
from the text of that decision that the claim was adjudicated 
both for service connection and for compensation under 38 
U.S.C.A. § 1151.  This interpretation was also found to be 
consistent with the Veteran's contentions, and the issue was 
broadened on the title page of the Board remand to encompass 
both theories of entitlement. 


FINDINGS OF FACT

1.  The Veteran's hepatitis C is not shown by competent 
medical evidence to be etiologically related to a disease, 
injury, or event in service.

2.  The Veteran's hepatitis C is not proximately due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
performing colonoscopy, polypoid mass resection, and lysis of 
adhesions procedures between April and May 2003, or the 
result of an event that was not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The Veteran's hepatitis C was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

2.  The criteria for compensation under 38 U.S.CA. § 1151 for 
hepatitis C are not met.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claims for service connection 
for hepatitis C and for compensation under 38 U.S.C.A. § 1151 
for hepatitis C, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required 
to "notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided . . . that is necessary to 
substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 
Supp. 2009).  As part of that notice, VA must "indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary . . will attempt to obtain on behalf of the 
claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2009).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

The Board finds that VCAA letters dated in June 2004 and 
September 2004, as well as a July 2006 notice reflecting how 
VA determines disability ratings and effective dates 
(Dingess), fully satisfied the notice requirements of the 
VCAA with respect to the Veteran's claims.  In particular, 
the Board notes that these letters advised the Veteran how to 
substantiate both his claim for service connection and his 
claim for compensation pursuant to 38 U.S.C.A. § 1151.  
Following the July 2006 notice letter, the Veteran's claims 
were readjudicated by way of a July 2006 Statement of the 
Case (SOC) as well as January 2008, June 2008, August 2008, 
and November 2009 Supplemental Statements of the Case 
(SSOCs).

The Board also concludes that VA's duty to assist has been 
satisfied.  All of the Veteran's service treatment records 
and VA treatment records have been associated with the claims 
file, and the Veteran has not identified any relevant private 
treatment record that he wished for VA to obtain.

VA's duty to assist also includes the duty to provide a VA 
examination when the record lacks evidence to decide a 
veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established in-service event, 
injury, or disease, but (4) insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2009);  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran was provided with a VA examination in July 2009 
pursuant to the Board's March 2009 remand, and the 
examination report has been associated with the claims file.  
Likewise, pursuant to the Board's remand, the RO 
readjudicated the Veteran's claims by way of the November 
2009 SSOC.  The VA examination report reflects that the 
examiner had an opportunity to review the entire claims file, 
including all of the Veteran's service and VA treatment 
records, and to personally elicit a history from the Veteran 
and examine him, and he provided a clear rationale for his 
conclusions.  Based thereon, the Board finds this VA 
examination report to be thorough and adequate upon which to 
base a decision with regard to the Veteran's claims.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Service Connection for Hepatitis C

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" -the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

The Veteran contends that he contracted hepatitis C during 
his active service in the United States Air Force in Thailand 
between March 1969 and March 1970.  See Claim, July 2004; 
Hearing Transcript, December 2008 at 4-5.  More specifically, 
he alleges that he incurred the disease from unprotected 
intercourse in service.  See id. at 5.

As an initial matter, the Board notes that the Veteran's 
service treatment records are silent as to any symptoms of, 
treatment for, or diagnosis of any type of hepatitis during 
service.  The Board also notes that none of the service 
treatment records reflect that the Veteran had any tattoos or 
scars at induction or separation.

In November 2002, the Veteran sought care at the VA medical 
center (VAMC) located in Orlando, Florida complaining of 
rectal bleeding.  

A December 2002 VA treatment record reflects that a serum 
specimen tested positive for hepatitis C.

A January 2004 VA treatment record reflects that the Veteran 
presented for a consultation for treatment of his hepatitis 
C.  The report reflects that he reported a history of 
unprotected sex while stationed in Thailand (between March 
1979 and March 1970).  It also reflects that he admitted to 
intravenous (IV) drug use and nasal cocaine use during 1970 
(although he did not specify whether this was during or after 
service).

A July 2004 Risk Factors for Hepatitis Questionnaire 
completed by the Veteran reflects that he reported that he 
had engaged in unprotected sexual activity, but he denied 
having used IV drugs or nasal cocaine.

A July 2009 VA examination report reflects that the Veteran 
adamantly denied on examination any history of IV drug use, 
cocaine use, or high risk sexual activity.  Rather, the 
report reflects that the Veteran reported on examination that 
he strongly believed that he contracted the disease either 
during his April 2003 colonoscopy or during the May 2003 
colon procedures, both performed at the VAMC.  The examiner 
noted that he reviewed the claims file, including the 
Veteran's service treatment records and VA treatment records.  
He noted that in January 2004 the Veteran reported having 
unprotected intercourse in Thailand during service as well as 
IV drug use and snorting cocaine during 1970, but, on 
examination, the Veteran denied all of these risk factors.  
The report reflects that the examiner opined that the 
relationship of the Veteran's hepatitis C to service was 
"after service."  At the same time, however, the examiner 
noted that due to the contradictory history and facts 
reported by the Veteran, he was unable to opine as to the 
etiology of the Veteran's hepatitis C without resorting to 
mere speculation.  

Based on a review of the Veteran's complete claims folder, 
the Board finds that the competent medical evidence is 
against the Veteran's claim for service connection for 
hepatitis C.  In reaching this conclusion, the Board has 
considered the Veteran's own lay belief that there is an 
etiological relationship between his hepatitis C and his 
military service.  Certainly, there are instances in which 
lay testimony can serve as probative evidence in establishing 
an association between service and the claimed disability.  
For example, a lay person may be competent to offer testimony 
on certain medical matters, such as describing symptoms 
observable to the naked eye, or even diagnosing simple 
conditions such as a dislocated shoulder, and their lay 
testimony as to a continuity of symptomatology.  However, the 
Board finds that a lay person is not be competent to offer an 
opinion on a matter clearly requiring medical expertise, such 
as linking the Veteran's hepatitis C to service.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a Veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Therefore, this is not a case in which 
the Veteran's lay beliefs alone can serve to establish any 
association between his hepatitis C disease and his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

Furthermore, the Board must also consider the Veteran's own 
conflicting statements as to possible risk factors.  For 
example, during the course of outpatient treatment in 2004, 
the Veteran admitted to having had unprotected sex in 
Thailand and having used IV drugs and having snorted cocaine 
in the past.  Thereafter, during his personal hearing, the 
Veteran and his representative discussed his history of 
unprotected sexual contact in service while in Asia, but no 
mention of past drug use was made.  Most significantly, 
during his subsequent VA examination, it was noted that the 
only risk factor the Veteran admitted to was his past 
surgery, and he denied any history of either drug use or high 
risk sexual activity.  Thus, even if it was presumed that 
risk factors for hepatitis C were of such common knowledge as 
to be within the competency of a lay person to testify, the 
Board must find the Veteran's reports not credible in light 
of his conflicting statements.

In addition, to the extent that the Veteran believes that he 
was told by a VA physician that he incurred hepatitis C as a 
result of unprotected sexual intercourse while serving in 
Thailand, it must be noted that the Court has held that a lay 
person's statement about what a physician told him or her, 
i.e., "hearsay medical evidence," cannot constitute medical 
evidence, as "the connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  The Veteran's report is particularly 
unreliable in a case such as here, where the Board has found 
that his conflicting reports as to his history significantly 
call into question his credibility.

Therefore, the Board has found the most probative evidence of 
record to be the report of the VA examination, during which a 
competent health care provider reviewed the Veteran's 
documented medical history and conducted a thorough physical 
examination and interview.  That examiner concluded that due 
to the inconsistent reports of hepatitis risk factors by the 
Veteran, he could not determine whether the Veteran's 
hepatitis C was related to service without resort to 
speculation.  The Board notes that a possible connection or 
one based on "speculation" is too tenuous a basis on which 
to grant service connection.  The reasonable doubt doctrine 
requires that there be a "substantial" doubt and "one 
within the range of probability as distinguished from pure 
speculation or remote possibility."  38 C.F.R. § 3.102 
2009); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil 
v. Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996) (holding that any medical link that 
is speculative, general or inconclusive in nature is of no 
probative value and not a sufficient basis to grant service 
connection).

In this regard, the Board recognizes that the Court has held 
that, in some circumstances, where an examiner is unable to 
give an opinion without resorting to mere speculation, there 
is no opinion offered.  See Nieves-Rodriquez v. Peake, 22 
Vet. App. 295 (2008).  However, in this instance, the 
examiner specifically explained that he could not offer such 
an opinion due to the conflicting statements provided by the 
Veteran in the past regarding his possible risk factors.  
Specifically, the examiner noted that the only risk factor 
the Veteran admitted to was his past surgery, and he denied 
any history of drug use or high risk sexual activity.  
However, it was also noted that the Veteran had admitted 
during the course of outpatient treatment in 2004 to having 
had unprotected sex in Thailand and having used IV drugs and 
having snorted cocaine in the past.  Thus, it is clear from 
the overall text of the examiner's finding that his 
unwillingness to offer a more conclusive opinion was due to 
the Veteran's contradictory statements regarding his past 
drug use, a fact the Board has also observed.  In light of 
this rationale, the Board believes that the examiner's 
notation constitutes far more than just a non-opinion, but 
rather, a clear and persuasive explanation as to why any 
suggestion of a relationship between the Veteran's hepatitis 
C and his military service in this case would be one of pure 
speculation or remote possibility.

Furthermore, the Board also notes that the earliest evidence 
of a diagnosis of hepatitis C is the December 2002 VA 
treatment record reflecting that the Veteran tested positive 
for the disease.  As noted above, the Veteran himself 
testified at the Board hearing that he had not sought any 
treatment prior to that time (although the Board notes that 
the Veteran stated "January 2003" at the hearing rather 
than December 2002), and was unaware of having hepatitis C.  
A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The amount of time that passed 
between service and the first documented diagnosis of record 
of hepatitis C is evidence that weighs heavily against the 
Veteran's claim.

In summary, given the amount of time that passed between the 
Veteran's discharge from service in March 1970 and the first 
diagnosis of record of hepatitis C in December 2002, the 
persuasive VA medical opinion discussed above explaining why 
any suggestion of a relationship would be speculative under 
the circumstances of this case, and the inconsistent reports 
of the Veteran of his hepatitis risk factors, including his 
reported history of IV drug use and cocaine use, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for hepatitis C.  As the 
preponderance of the evidence is against this claim, the 
"benefit-of-the-doubt" rule does not apply, and the claim 
for service connection for hepatitis C must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Finally, the Board also notes in passing that when the 
Veteran reported a history of IV drug use and cocaine 
snorting it was specified that this occurred in a time period 
during which he may have been on active duty.  It must be 
noted that, regardless of whether this occurred during 
service, direct service connection may not be granted when a 
disability is the result of a veteran's own willful 
misconduct; and, for claims filed after October 31, 1990, 
when a disability is the result of abuse of alcohol or drugs.  
38 C.F.R. § 3.301(a) (2009).  VA's General Counsel has 
confirmed that direct service connection for a disability 
that is a result of a claimant's own abuse of alcohol or 
drugs is precluded for purposes of all VA benefits for claims 
filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), 
VAOPGCPREC 2-98 (1998).  Thus, even if it was accepted that 
this drug use occurred in service, service connection for 
hepatitis C due to IV drug abuse or cocaine use would be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


B.  38 U.S.C.A. § 1151

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
Veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
38 U.S.C.A. § 1151 (West 2002 and Supp. 2009).

Pursuant to 38 C.F.R. § 3.361, to determine whether 
additional disability exists within the meaning of § 1151, 
the Veteran's condition immediately prior to the beginning of 
the hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy (CWT) program upon which the claim 
is based is compared to his or her condition after such care, 
treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b) (2009).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the Veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1) 
(2009).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2) 
(2009).  Additional disability or death caused by a veteran's 
failure to follow properly given medical instructions is not 
caused by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3) (2009).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d) (2009).  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that (i) VA failed to exercise the degree of care that would 
be expected of a reasonable health care provider or
 (ii) that VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  38 C.F.R. § 3.361(c) and (d)(1) (2009). 
 
The Veteran argues in the alternative that he incurred 
hepatitis C as a result of surgical procedures performed at a 
VA medical center between in April and May 2003.  

As an initial matter, the Board notes that the Veteran does 
not contend that he failed to give informed consent to the 
surgical treatments.

As noted above, in November 2002, the Veteran sought care at 
the VA medical center complaining of rectal bleeding, and in 
December 2002, a serum specimen tested positive for hepatitis 
C.

An April 2003 VA operative report reflects that the Veteran 
underwent a colonoscopy in order to determine the cause of 
bleeding.  The post-operative diagnosis was a polypoid mass 
of the colon, along with colon polyps.  

A May 2003 VA operative report reflects that the Veteran 
underwent a resection of the polypoid mass as well as lysis 
of the polyp adhesions.  See VA Addendum to Intraoperative 
Report, August 2003.

A January 2004 VA treatment record reflects that the Veteran 
presented for a consultation for hepatitis C treatment.  
Subsequent VA treatment records dated January 2004 through 
July 2004 reflect that the Veteran underwent 24 weeks of 
therapy consisting 150mcg per week (every Thursday) of Peg-
intron, as well as 1200 mg per day of Ribavuirin.  At the 
initiation of treatment, VA treatment records reflect that 
the Veteran's HCV HGI was 6,540,000 (baseline).  After 24 
weeks of treatment, his HCV-RNA viral load was less than 30.  
See, e.g., VA Treatment Record, November 2004.

At the December 2008 Board hearing, the Veteran testified 
that he was not experiencing any problems as a result of his 
hepatitis C ("no, none at all.").  See Hearing Transcript 
at 6.

The July 2009 VA examination report reflects that the 
examiner opined that it was not possible for the Veteran to 
contract hepatitis C from the April and May 2003 procedures 
because he already had hepatitis C back in December 2002 (per 
the serum test result).  The examiner specifically opined 
that the Veteran's hepatitis C predated the 2003 procedures 
and that it was not the result of negligence or some similar 
instance of fault on the part of VA.

The Board can find no medical evidence of record supporting 
the contention that the Veteran's hepatitis C is a 
consequence of any action or inaction on the part of VA in 
performing surgical treatment.  The only medical opinion of 
record with regard to this matter is the above July 2009 VA 
examiner's opinion, which specifically provides that the 
Veteran's hepatitis C predated his April and May 2003 
procedures performed at the VAMC and "therefore is not the 
result of negligence or some similar instance of fault on the 
part of VA."

The Board acknowledges the Veteran's July 2004 statement in 
which he asserted that VA failed to notify him of his 
positive hepatitis C test result until September 2003, about 
9 months after he tested positive at the VAMC for the 
disease.  It appears that the Veteran was implying that such 
period of time caused him additional disability.  See 38 
C.F.R. 3.361(c)(2) (2009).  Certainly, it is conceivable that 
a failure to notify someone of a disease could result in 
delayed treatment, which, in some circumstances, could cause 
additional disability.  As noted above, however, the Veteran 
received 24 weeks of treatment at the VAMC between January 
2004 and July 2004, and no symptoms or manifestations of this 
disease were noted during that time, nor have any been noted 
since that time by the Veteran or in the medical evidence of 
record.  Thus, despite the Veteran's implied argument, there 
is no medical evidence of record suggesting additional 
disability, and no credible lay evidence of record of any 
additional disability in the form of worsened symptomatology.

The Board concludes that the preponderance of the evidence is 
against the claim of entitlement to compensation under 38 
U.S.C.A. § 1151.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule enunciated 
in 38 U.S.C.A. § 5107(b) is not for application.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


